DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Per the context of Applicant’s published specification Paragraph 0112: ‘In particular, as shown in FIG. 6(C), at the micron-scale the conductor 108 is not flat but rather is crumpled or wrinkled. This configuration can exhibit secondary folding in some embodiments.’ And ‘Cross-sections of the wrinkled metal films reveal many tens of micron-scale invaginations in the surface where adjacent wrinkles pack closely enough that they begin to coalesce, referred to as secondary folding’ Thus clearly showing that the claimed combination of prior art which teaches these structural features would provide the functionality as claimed. Examiner notes the rejection below with Neuman and Khang teaching the secondary folding and Ma teaching specifically the use of wrinkled Au think films.
Regardless the claims are directed to a device claim and as such the limitation of ‘that reduce an effective resistivity of the conductor’ is not a recitation of structural limitations but is merely a statement of effect which does not alter the structure. The claimed structure is taught by the combination of references.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Patent No. 5079535) in view of Khang et al. (Previously Provided; 2007) and Ma et al. (Reference U on PTO 892; May 2013).
Regarding claim 12, Neuman teaches a wearable strain gauge (Abstract), comprising: 
a flexible substrate (11) adapted to conformally coupled with a user's skin (Column 2, Lines 20-44),
a conductor (12, 13) deposited on the flexible substrate, wherein the conductor comprises micron-scale invaginations (Column 3, Lines 3-19). 

Neuman teaches the use of gold (Column 2, Lines 59-63) which is known in the art to be a conductor and thus would provide electrical contacts. Khang teaches wherein the adjacent micron-scaled invaginations form electrical contacts with each other (Page 124: ‘The use of such data to determine Young’s moduli for SWNTs and the implementation of wavy SWNTs as stretchable conductors provide application examples in molecular scale mechanics metrology and emerging electronic systems, respectively.’). Ma teaches the use of gold wrinkled film for strain sensors (Introduction Section). Examiner notes Paragraph 0112 of Applicant’s published specification states: ‘Without wishing to be bound to any particular theory, we hypothesize that secondary folding in a wrinkled Au thin films creates an increase in electrical contacts, thereby circumventing these discontinuities and reducing the effective resistivity of the wrinkled thin film electrodes.’ Thus in light of this statement should the prior art teach secondary folding of Au thin films this would meet the limitation given this functionality would be the result of such a structure. Thus in combination Neuman and Khang and Ma teach wherein there are electrical contacts between non-contiguous positions in the adjacent micron-scaled invaginations that 
It would have been obvious to one of ordinary skill in the art to have modified Neuman with Khang because Khang teaches these structures and designs/configurations as being known in the art (Page 124, first paragraph). It would have been obvious to one of ordinary skill in the art to have modified Neuman and Khang with Ma because Ma teaches it would provide higher strain sensitivity as well as being known in the art (Introduction Section of Ma).
Regarding claim 13, Neuman teaches wherein the micron-scale invaginations comprise a heterogeneous topographical portion (Column 3, Lines 3-19; Figures 1-5).
Regarding claim 14, Neuman teaches wherein the flexible substrate is configured to be mounted to an abdomen of the user (Column 4, Lines 38-44).
Regarding claim 47, Khang teaches wherein the conductor further comprises nanometer-scaled invaginations (Page 124; ‘Recent research demonstrates the ability to form diverse classes of buckled, wrinkled, bridging, and other structural configurations of nanomaterials (i.e., nanoscale membranes, ribbons, platelets, and related) by integrating them with compliant substrates and applying mechanical forces, either before or after the nanomaterials and substrates are joined.’; Page 129, Left Column: ‘to yield strain gauges’; Examiner further notes per Paragraph 0112 of Applicant’s published specification secondary folding is merely wrinkles closely packed together, thus multiple nanomaterials being wrinkled structural configurations of nanoscale ribbons as taught by Khang can be considered to form secondary folding; Figure 1 shows invaginations that are adjacent which thus would form secondary folding; Further see Figures 2-4).
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Patent No. 5079535) in view of Khang et al. (Reference U on PTO-892; 2007) and Ma et al. (Reference U on PTO 892; May 2013) and in further view of Chen et al. (US 2011/0137577).
claim 15, Neuman in view of Chen teach a wearable strain gauge comprising a film of a highly dense and aligned one-dimensional structures (Column 2, Lines 20-44 of Neuman and Claim 1 of Chen). Neuman doesn’t explicitly state the highly dense and aligned one-dimensional structures. It would have been obvious to one of ordinary skill in the art to have modified Neuman with Chen because it provides a stain gauge that is more sensitive and can measure smaller strain amounts (Paragraphs 0005-0009 of Chen).
Regarding claim 16, Neuman is silent specifically on the use of a nanotube, a nanofiber, a nanowire, or a rod. Chen teaches wherein the highly dense and aligned one-dimensional structures are selected from the group consisting of a nanotube, a nanofiber, a nanowire and a rod (Claim 1 of Chen; nanotube). It would have been obvious to one of ordinary skill in the art to have modified Neuman with Chen because it provides a stain gauge that is more sensitive and can measure smaller strain amounts (Paragraphs 0005-0009 of Chen).
Regarding claim 17, Neuman is silent on the use of a carbon nanotube. Chen teaches wherein the nanotube is a carbon nanotube (CNT) (Claim 1 of Chen). It would have been obvious to one of ordinary skill in the art to have modified Neuman with Chen because it provides a stain gauge that is more sensitive and can measure smaller strain amounts (Paragraphs 0005-0009 of Chen).
Regarding claim 19, Neuman is silent on the electrical resistance. Chen teaches wherein an electrical resistance of the highly dense and aligned one-dimensional structures is about 300 kQ (Paragraph 0006 of Chen; teaches the electrical resistance varies in proportion to the amount of strain in the device thus dependent on when the device is in use). It would have been obvious to one of ordinary skill in the art to have modified Neuman with Chen because it provides a stain gauge that is more sensitive and can measure smaller strain amounts (Paragraphs 0005-0009 of Chen).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Patent No. 5079535) in view of Khang et al. (Reference U on PTO-892; 2007) and Ma et al. (Reference U on PTO 892; May 2013) and Chen et al. (US 2011/0137577) and in further view of Rahajandraibe et al. (US 2014/0290376).
Regarding claim 18, Neuman in view of Chen are silent on the use of a silicon nanowire. Rahajandraibe teaches wherein the nanowire is a silicon nanowire (Claim 1, Paragraph 0017). It would have been obvious to one of ordinary skill in the art to have modified Neuman in view of Chen with Rahajandraibe because Rahajandraibe teaches the use of silicon nanowires as being known in the art (Paragraphs 0002-0003 of Rahajandraibe).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791